Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on November 12, 2021. Claims 1-2, 4-12, and 15-16 are currently pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,4-7 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0289934 to Liu et al. (Liu) in view of US 2017/0276857 to Vandenberg et al. (Vandenberg) (both previously cited). 
In reference to at least claim 1
Liu teaches a semiconductor laser system for laser medical cosmetology which discloses an apparatus (e.g. apparatus, Fig. 1) comprising: a direct-output type semiconductor laser light source (e.g. semiconductor laser array formed by superimposing semiconductors lasers, Figs. 1-6) and a light reflector (e.g. optical waveguide 2, Figs. 2-6 for reflecting light inside the optical waveguide a plurality of times and homogenizing an emitted light spot, para. [0010], [0012], [0031], [0036], [0055]-[0060]), wherein the light reflector comprises a first opening receiving a laser beam from the direct-output type semiconductor laser light source, a second opening from which the laser beam exits (e.g. optical waveguide has a first opening receiving a beam from the light source and a second opening where the beam exits, Figs. 2-6, para. [0010], [0012], [0031], [0036], [0055]-[0060]) and an interior space with a reflective surface between the first opening and the second opening (optical waveguide for reflecting light inside the optical waveguide a plurality of times and homogenizing an emitted light spot, para. [0010], [0012], [0031], [0036], [0055]-[0060]). Liu does not explicitly teach wherein a cross-sectional area of the first opening is smaller than a cross-sectional area of the second opening. 
Vandenberg teaches an optic homogenizer which discloses an input light source (e.g. input light source para. [0085]) and a homogenizing rod “light reflector” that has an internal reflection surface that extends longitudinally between an input “first” end (e.g. end containing 172) and an output “second” end (e.g. end containing 174) that converts a light focused into an input end to a more homogenized output light relatively independent of wavelength in which the input end “first opening” has a cross-sectional area that is smaller than an output end “second opening” to increase efficiency of total internal reflection of the rod (e.g. homogenizing rod 170, Figs. 5A-5B, para. [0070]-[0080]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Liu with the teachings of Vandenberg to include a light reflector in which a cross-sectional area of the first opening is smaller than a cross-sectional area of the second opening in order to yield the predictable result of increasing efficiency of total internal reflection avoiding accentuating inherent irregularities to the distribution of light (e.g. ‘857, para. [0075]). 
In reference to at least claim 2
Liu modified by Vandenberg teaches a device according to claim 1. Liu further discloses a lens disposed between the direct-output type semiconductor laser light source and the light reflector (e.g. collimating lens for fast axis collimation or for fast and slow axis collimation simultaneously, para. [0026], [0041], [0068]-[0069]). Vandenberg further discloses lenses disposed between the direct-output type semiconductor laser light source and the light reflector (e.g. light source provides the light directly or through lenses, para. [0085]). 
In reference to at least claim 4
Liu modified by Vandenberg teaches a device according to claim 1. Liu further discloses wherein the reflective surface is a layer of metal (e.g. optical waveguide is coated with a reflective material, conventional means in the art that the reflective film is provided as a metal material, para. [0012]-[0013], [0028], [0055], [0069]). 
In reference to at least claim 5
Liu modified by Vandenberg teaches a device according to claim 1.. Liu further discloses wherein the cross-sectional shape of the first opening or the second opening is square, or round, or polygonal (e.g. optical waveguide may have cylinder, frustum of a cone, prism, or frustum of a prism, Figs. 2, 4-6, para. [0019]). 
In reference to at least claim 6
Liu modified by Vandenberg teaches a device according to claim 1. Applicant has stated that reflection component can include known optical devices for homogenizing a laser beam such as a reflecting cover and reflecting bowl etc. (e.g. para. [0043] of the specification), therefore it would have been well within the level of ordinary skill in the art to include a light reflector that includes a reflecting cover and reflecting bowl as such optical devices were known within the art for homogenizing a light beam. 
In reference to at least claim 7
Liu modified by Vandenberg teaches a device according to claim 1. Liu further discloses the apparatus further comprises a cooling structure disposed on a periphery of the light reflector; wherein the cooling structure comprises a cooling frame, a thermoelectric cooler and a heat dissipation block (e.g. refrigerating block 4, skin contact window 3, hot-spot semiconductor refrigerator 5 and water passing block 6, Fig. 1) ; wherein the heat dissipation block is disposed on the periphery of the light reflector (e.g. the head of the refrigeration block 4 is in contact with the contact window, and holding the fixed optical waveguide with a hollow structure, Fig. 1); wherein the heat dissipation block is configured to cool the light reflector and the thermoelectric cooler; wherein the thermoelectric cooler is configured to cool the cooling frame (e.g. the bottom of the refrigerating block 4 is connected to a thermoelectric semiconductor refrigerator 5, and the thermoelectric semiconductor refrigerator 5 is connected to a water passing block 6, wherein the refrigerating block 4 is capable of refrigerating the optical waveguide as a light reflecting device due to holding the optical waveguide and connecting the semiconductor refrigerator 5, and is a highly thermally conductive material, Figs. 1-6); wherein the cooling frame is disposed on the periphery of the heat dissipation block; wherein the thermoelectric cooler is disposed between the heat dissipation block and the cooling frame, and is in contact with the heat dissipation block and the cooling frame (e.g. the bottom of the refrigerating block 4 is connected to a thermoelectric semiconductor refrigerator 5, and the thermoelectric semiconductor refrigerator 5 is connected to a water passing block 6, wherein the refrigerating block 4 is capable of refrigerating the optical waveguide as a light reflecting device due to holding the optical waveguide and connecting the semiconductor refrigerator 5, and is a highly thermally conductive material; the water-passing block is cooled by water cooling transferring the amount of cold to the semiconductor refrigerator 5 and the refrigeration block 4, the cooling block is used for radiating heat from the skin contact frame (3) and the light outlet port of the optical waveguide, also, the optical waveguide may be clamped to the first water-passing block, Figs. 1-6). 
In reference to at least claim 15
Liu modified by Vandenberg discloses method of using the apparatus of claim 1 (Liu modified by Vandenberg teaches a device according to claim 1, see rejection above). Liu further discloses directing the laser beam exiting the second opening toward a region on a patient; wherein the laser (e.g. medical cosmetology using noninvasive treatments to the skin including hair-removing, skin-rejuvenating and other non-therapeutic purposes, para. [0003], [0004], [0008]-[0009]).
In reference to at least claim 16
Liu modified by Vandenberg teaches a device according to claim 1. Vandenberg further discloses wherein the light reflector is configured to shape the laser beam from a Gaussian beam into a flat top beam (e.g. Gaussian profile when the light enters the rod then shaping of the light to a flat top beam, para. [0070], [0073], [0081]-[0082])

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0289934 to Liu et al. (Liu) in view of US 2017/0276857 to Vandenberg et al. (Vandenberg) as applied to claim 7 further in view of WO 2011/143663 to Hoang et al. (Hoang) (previously cited). 
In reference to at least claim 8
Liu modified by Vandenberg teaches a semiconductor laser according to claim 7 but does not explicitly teach a temperature sensor and a control system, wherein the temperature sensor is disposed inside the cooling frame and is configured to sense a temperature of the cooling frame; wherein the control system is configured to adjust power of the thermoelectric cooler based on the temperature.
Hoang teaches a laser beam control and delivery system which discloses a thermoelectrical cooler (e.g. 184) and a sensor configured to sense the temperature, wherein the sensed temperature is sent to a control system, so that the control system adjusts the power of the thermoelectric cooler according to the temperature (e.g. p. 12, l.12 – p. 13, l. 6 and p. 14, l. 29-p. 15, l. 10). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the apparatus of Liu modified by Vandenberg with the teachings of Hoang to include a temperature sensor configured to sense the temperature and using the sensed temperature to adjusts power of the thermoelectric cooler according to the temperature in order to yield the predictable result of ensuring the operating temperature remains within an acceptable range (e.g. p.13, ll. 1-10). 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0289934 to Liu et al. (Liu) in view of US 2017/0276857 to Vandenberg et al. (Vandenberg) as applied to claim 7 further in view of US 2012/0226268 to Liu et al. (Liu ‘268) (previously cited). 
In reference to at least claim 9
Liu modified by Vandenberg teaches a semiconductor laser according to claim 7 and further discloses a skin contact window (e.g. ‘934, 3, Figs. 1-6) with a cooling block for dissipating heat from the window (e.g. ‘934, the water-passing block is cooled by water cooling transferring the amount of cold to the semiconductor refrigerator 5 and the refrigeration block 4, the cooling block is used for radiating heat from the skin contact frame (3) and the light outlet port of the optical waveguide, also, the optical waveguide may be clamped to the first water-passing block, Figs. 1-6) but does not explicitly teach a contact sensor is disposed at the contact window; wherein the contact sensor is configured to sense a degree of contact between the contact window and the skin.
Liu ‘268 teaches a radiation-based dermatological devices and methods which discloses using contact sensors (e.g. 104, Fig. 51) which are located on a surface of the device that contacts the skin for detecting contact with the skin and determining whether the device is sufficiently close to the skin for treatment (e.g. para. [0126], [0142], [0146]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the apparatus of Liu modified by Vandenberg with the teachings of Liu ‘268 to include a contact sensor at the contact window for detecting contact with the skin in order to yield the predictable result of ensuring the device is sufficiently close to the skin for treatment. 

Claim 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0289934 to Liu et al. (Liu) in view of US 2017/0276857 to Vandenberg et al. (Vandenberg) as applied to claim 7 further in view of US 2003/0057443 to Dietrich et al. (Dietrich) and US Patent No. 5,870,133 to Naiki (Naiki) (both previously cited).  
In reference to at least claims 10-11
Liu modified by Vandenberg teaches a semiconductor laser according to claim 7 but does not explicitly teach wherein the apparatus further comprises a fixing frame; wherein one end of the fixing frame is connected with the direct-output type semiconductor laser light source; wherein the fixing frame forms an accommodating space configured to accommodate the light reflector. It was well known in the art to assemble and secure various components of a laser module by providing a mounting bracket and mounting platform as evidence by Dietrich (e.g. Figs. 1, para. [0003]) and Naiki (e.g. Figs. 2, 3a/b, Col. 4, ll. 57-63, Col. 6, ll. 28-41 ), therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the apparatus of Liu modified by Vandenberg to include a mounting bracket/platform “fixing frame” and “fixing platform” for mounting the various components of the semiconductor laser apparatus in order to yield the predictable result of assembling and securing the various components of the semiconductor laser apparatus as an integral piece. 
In reference to at least claim 12
Liu modified by Vandenberg as evidence by Dietrich and Naiki teaches an apparatus according to claim 11. Liu further discloses that a water inlet hole and a water outlet hole are provided in a water passage block, and a connected refrigeration circuit is supplied with a refrigerant liquid for a liquid cooling cycle (e.g. the water-passing block is cooled by water cooling transferring the amount of cold to the semiconductor refrigerator 5 and the refrigeration block 4, the cooling block is used for radiating heat from the skin contact frame (3) and the light outlet port of the optical waveguide, also, the optical waveguide may be clamped to the first water-passing block, Figs. 1-6).

Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive. Applicant argues that Vandenberg does not teach a “first opening” and a “second opening”, wherein a cross-sectional area of the first opening is smaller than a cross-sectional area of the second opening, the examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is the combination of Liu in view of Vandenberg which renders obvious the claimed invention. Liu discloses a light reflector (e.g. optical waveguide 2, Figs. 2-6 for reflecting light inside the optical waveguide a plurality of times and homogenizing an emitted light spot, para. [0010], [0012], [0031], [0036], [0055]-[0060]), wherein the light reflector comprises a first opening receiving a laser beam from the direct-output type semiconductor laser light source, a second opening from which the laser beam exits (e.g. optical waveguide has a first opening receiving a beam from the light source and a second opening where the beam exits, Figs. 2-6, para. [0010], [0012], [0031], [0036], [0055]-[0060]) and an interior space with a reflective surface between the first opening and the second opening (optical waveguide for reflecting light inside the optical waveguide a plurality of times and homogenizing an emitted light spot, para. [0010], [0012], [0031], [0036], [0055]-[0060]). Liu does not explicitly teach wherein a cross-sectional area of the first opening is smaller than a cross-sectional area of the second opening. Vandenberg discloses an input light source (e.g. input light source para. [0085]) and a homogenizing rod “light reflector” that has an internal reflection surface that extends longitudinally between an input “first” end (e.g. end containing 172) and an output “second” end (e.g. end containing 174) that converts a light focused into an input end to a more homogenized output light relatively independent of wavelength in which the input end “first opening” has a cross-sectional area that is smaller than an output end “second opening” to increase efficiency of total internal reflection of the rod (e.g. homogenizing rod 170, Figs. 5A-5B, para. [0070]-[0080]). Liu teaches first and second openings, see rejection above, additionally as illustrated within the figures of Vandenberg, the input “first” end, i.e. the end in which element 172 is present does contain an “opening” in which the light source is provided (e.g. Figs. 5a,-5b, 8,10) while the output “second” end in which element 174 is present does contain an opening that is larger than the first opening located where element 172 is present  (e.g. Figs. 5a-5b, 8,10), see annotated figure below. Therefore utilizing the combined teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Liu with the teachings of Vandenberg to include a light reflector in which a cross-sectional area of the first opening is smaller than a cross-sectional area of the second opening in order to yield the predictable result of increasing efficiency of total internal reflection avoiding accentuating inherent irregularities to the distribution of light (e.g. ‘857, para. [0075]). Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the light reflector being an entirely hollow structure) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


    PNG
    media_image1.png
    693
    775
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2003/0021124 to Elbrecht et al. which teaches a handpiece for radiating light onto skin surface during medical or cosmetic skin treatment. US Patent No. 8,403,527 to Brukilacchio which teaches a light emitting diode projector. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792